Citation Nr: 0830492	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-31 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by: Florida Department of Veterans 
Affairs	


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel





INTRODUCTION

The veteran served on active duty in the Army from June 1977 
to June 1981.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for bilateral hearing loss and a right 
knee disorder.

In both his notice of disagreement and substantive appeal, 
the veteran raised the claim of entitlement to service 
connection for tinnitus.  Since this claim has not been 
developed for appellate review, the Board refers it back to 
the RO for appropriate development and adjudication.  See 38 
C.F.R. § 20.200 (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Turning first to the veteran's claim for service connection 
for bilateral hearing loss, the Board initially notes that 
the record reflects that the veteran exhibits hearing loss 
that is sufficient to constitute a disability for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2007).  
Moreover, service medical records reflect that although his 
enlistment examination revealed normal hearing bilaterally, 
audiometric findings in November 1979 revealed right ear 
hearing thresholds of 25 decibels at 500 Hertz and of 30 
decibels at 4000 Hertz, and audiometric findings at the time 
of his separation examination revealed a right ear hearing 
threshold of 35 decibels at 4000 Hertz.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Board further notes that the veteran's military 
occupational specialty during service was armor crewman.  
Consequently, for all of the above reasons, the Board finds 
that the veteran should be afforded an appropriate 
examination to determine whether it is at least as likely as 
not that any current hearing loss is related to service, or 
to a period of one year following service.  

The veteran also alleges that he injured his right knee twice 
in service and that his knee has progressively deteriorated 
in the nearly 30 years since service.  As discussed more 
fully below, the Board finds that this claim also requires 
further development before the Board can fairly adjudicate 
the appeal.

The veteran's service medical records (SMRs) include numerous 
visits for right knee pain from May to November 1978.  The 
May 1978 report describes the veteran's knee injury as a 
right knee contusion due to an old injury.  In September 1978 
the record indicates right knee pain, popping and effusion 
with an assessment of possible chondromalacia.  In the last 
of the visits referencing knee pain, November 1978, there is 
an indication of possible torn cartilage of right patella and 
the instruction to the veteran that he should return if his 
symptoms do not improve.  The veteran stated that he re-
injured his right knee in 1980.  There is one entry in August 
1980 for a twisted right ankle following a basketball game, 
but the entry makes no reference to a knee injury at that 
time.

In light of the fact that the veteran has been diagnosed with 
a current right knee disability, that he reported 
experiencing knee problems on several occasions while on 
active duty in the military, and since there is insufficient 
competent medical evidence on file for VA to make a decision 
concerning his claim - insofar as to whether his current 
right knee disability dates back to his military service, the 
Board finds that he should be provided a VA compensation 
examination for a medical nexus opinion concerning this 
determinative issue.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

Accordingly, this case is hereby REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of any hearing loss.  
The designated examiner is specifically 
requested to indicate whether it is at 
least as likely as not (meaning 50 
percent or more probable) that any 
current hearing loss is related to the 
veteran's active military service, or to 
a period of one year after service.  To 
assist in making this important 
determination, the examiner must review 
the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

2.  Schedule the veteran for a VA joints 
examination to determine the nature and 
etiology of any right knee disability.  
The designated examiner is specifically 
requested to indicate whether it is at 
least as likely as not (meaning 50 
percent or more probable) that any 
current right knee disability is related 
to the veteran's active military service, 
or in the case of arthritis, to a period 
of one year after service.  To assist in 
making this important determination, the 
examiner must review the claims file, 
including a complete copy of this remand, 
for the pertinent medical and other 
history.  The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

3.  Then readjudicate the claims in light 
of the additional evidence.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims, which are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action, must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



